DETAILED ACTION
Claims 9 - 28 of U.S. Application No. 17272073 filed on 02/26/2021 are presented for examination. Claims 1 – 8 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The drawings were objected to in the Non-Final Office Action of 02/03/2022 for not including the legend –Prior arts—in figures 1, and 2. The Applicant filed a substitute fig. 1, 2 adding the missing legend, therefore, the drawing objection is overcome.
The drawings were objected to for not including the reference character 11, and 16. The Applicant deleted the reference “11” from para [0005], and amended fig. 2 to include the character 16, therefore, the drawing objection is overcome.
The drawings were objected to for including the reference character 33a, and 33b not mentioned in the specifications. The Applicant amended para [0047] to describe the characters, therefore, the objection Is withdrawn.
Also, the drawings were objected for using the characters 32a, 32b and 34a, and 34b to designate the same elements, conductor bars. The Applicant amended para [0047] to correct the typographical error, therefore, the objection Is withdrawn.
the drawings were objected for not showing the features of claim 12. The Applicant amended fig. 3 and added reference character 20’, amended para [0040] to describe the character 20’ and the feature. That being said the drawing objection is withdrawn.
Claims 9-26 were rejected under 35 USC 112(b) for being indefinite. For example, used a terminology that are not used in the specifications, what made it hard to understand or follow the claims. The Applicant explained in their remarks of 5/3/22 that the claimed recesses are 23/37, the first region is 36, the second region is 35 or 38 (the outer region), and the brush contact area is 33/38. Also, the Applicant amended the claims to clarify that the claimed material thickness is the thickness in the axial direction of the machine. Also, the Applicant removed the indefinite language “in particular” from claim 21, and the relative term “comparatively” from claims 15, 17, and 26. And however claims 15, 17, and 26 still have the terms high electrical conductivity and low magnetic conductivity, the specifications clearly describe the high electrical conductivity material as steel (para [0019]), and the low magnetic conductivity material is “ordinary air” as specified in para [0042], thus “low” and “high” were not considered as relative terms since the materials are specifically described.
The subject matters of claims 9-26 were indicated allowable in the on-Final Office Action of 02/03/2022. In particular, and regarding claim 9, the limitations, “…first and second slip rings rigidly connected to one another; and at least two conductor bars fastened to the first slip ring and at least two conductor bars fastened to the second slip ring, wherein at least one of the first and second slip rings has a recess for passage of the conductor bars of the other one of the first and second slip rings, at least one of the first and second slip rings defining around the recess a first region in which air is at least partially present and said first region has a magnetic conductivity that is lower than a magnetic conductivity in a second region in which the conductor bars to the one of the first and second slip rings are fastened, or which the second region is embodied for contacting with an energy-transmitting brush, said first and second regions being made in the absence of copper, said recess defining an opening cross-sectional area which is greater than a cross-sectional area of the conductor bars fastened to the one of the first and second slip rings” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Independent claims 12, and 18 are reciting similar limitations and therefore allowable for the same reasons. Claims 10-11, 19-20,27, and 13-17, 21-26, 28 are allowable for depending on claims 9, 12, and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832